Jordan, Justice.
John H. Samuels appeals an order of Tattnall Superior Court dated May 4, 1973, denying his application for habeas corpus and remanding him to the custody of the respondent. Held:
1. On the basis of the record in this case we must affirm. The appellant was tried and convicted in Effingham Superior Court in April, 1952, for the offense of murder and sentenced to life imprisonment. One of appellant’s contentions in his petition for habeas corpus was that the grand jury which indicted and the traverse jury which convicted were unconstitutionally selected and composed. The only proof of such allegation was appellant’s *32statement at the hearing that "I didn’t have no black jurors or nothing.” The trial court correctly concluded that this was insufficient to make a prima facie case of purposeful jury discrimination. Mitchell v. Smith, 229 Ga. 781 (6) (194 SE2d 414).
Submitted July 6, 1973
Decided September 6, 1973.
John H. Samuels, pro se.
Arthur K. Bolton, Attorney General, for appellee.
2. The appellant further contended that he was not adequately and effectively represented by counsel at and before his trial. The state presented testimony of one of the two lawyers (the other being deceased) who were appointed to represent the defendant. This attorney testified that they talked with the defendant at least twice before the trial and interviewed some of the witnesses. He recalled that the appellant at that time did not offer any defense to the charge against him, though now he suggests accident. The transcript of the trial has apparently been lost. On the basis of the attorney’s testimony we must conclude that the appellant was represented at the time by two experienced trial lawyers who effectively represented him as well as possible under the circumstances.
3. We have carefully reviewed the record in this case and hold that the trial court did not err in remanding the appellant to the custody of the warden.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ, who dissent.